Case 1:21-cv-01289-PAE Document 11 Filed 02/12/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DAPPER LABS INC.,

Plaintiff, 21 Civ. 1289 (PAE)
-Y-
ORDER
EMILY GOETZ AND JOHN DOES Nos | to 25,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

In this newly filed case, the Court has received an ex parte application from plaintiff
Dapper Labs Inc. seeking a temporary restraining order (“TRO”) and a preliminary injunction
(“PY”) enjoining defendants Emily Goetz and John Does Nos. 1 to 25 from using the FLOW
mark in connection with the sale, offering for sale, advertising, marketing, and promoting of
Flow Protocol Token so to prevent the erosion of the goodwill associated with plaintiff's FLOW
Mark. The Court declines to enter a temporary injunction without the benefit of a response from
defendants. Insofar as plaintiff's application reflects that the parties have had extended
negotiations in advance of this application, entry of temporary relief on an ex parte basis is not
merited or appropriate.

Plaintiff's claims, however, appear substantial, and the Court intends to litigate plaintiff's
request for preliminary relief with dispatch. Accordingly, the Court orders that (1) plaintiff
forthwith serve all papers submitted to the Court upon defendants, and file these on the docket of
this case; (2) defendants file a response to plaintiff's application by Wednesday, February 17,

2021, at 5 p.m.; and (3) plaintiff file any reply by Thursday, February 18, at 5 p.m.
Case 1:21-cv-01289-PAE Document 11 Filed 02/12/21 Page 2 of 2

The Court will convene a hearing on Friday, February 19, 2021 at 10 a.m., for the
purpose of determining whether to enter preliminary relief. This hearing will be held
telephonically. The parties should call into the Court’s dedicated conference line at (888) 363-
4749, and enter Access Code 468-4906, followed by the pound (#) key. Counsel are directed
to review the Court’s Emergency Individual Rules and Practices in Light of COVID-19,
found at https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for
telephonic conferences.

The Court directs plaintiff to serve this order forthwith on defendants, and to file an
affidavit reflecting service of this order on the docket of this case by noon on Tuesday, February
16, 2021.

SO ORDERED,

Faml A, Enyhnry/

PAUL A. ENGELMAYER

United States District Judge
Dated: February 12, 2021

New York, New York

 
